       Case 1:20-cv-00136-JB-JHR Document 55 Filed 08/31/20 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

MARJORIE CHILDRESS

               Plaintiff,

vs.                                                                      No. CIV 20-0136 JB\JHR

DESILVA AUTOMOTIVE SERVICES, LLC;
PALMER ADMINISTRATIVE SERVICES, INC.;
VAJIRA SAMARATNE; and
PAYLINK PAYMENT PLANS, LLC,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on the Motion for Entry of Judgment, filed July

29, 2020 (Doc. 47)(“Motion”). The Court held a hearing on August 27, 2020. The primary issues

are: (i) whether the Court must enter Judgment in Plaintiff Marjorie Childress’ favor following her

acceptance of the Defendants Palmer Administrative Services, Inc., Paylink Payment Plans, LLC,

DeSilva Automotive Services LLC and Vajira Samararante’s [sic] Rule 68 Offer, filed July 21,

2020 (Doc. 46-1)(“Offer of Judgment”), under rule 68 of the Federal Rules of Civil Procedure;

(ii) whether the Court must specify a post-judgment interest rate in the Judgment; (iii) whether the

Defendants’ Offer of Judgment under rule 68 includes costs and attorney’s fees; and (iv) whether

the Defendants are entitled to a statement in the Judgment that they do not admit liability on

Childress’ claims under the Telephone Consumer Protect Act of 1991, Pub. L. No. 102-243, 105

Stat. 2394 (“TCPA”). The Court concludes that: (i) rule 68 entitles Childress to an entry of

Judgment; (ii) the Court specifies a post-judgment interest rate, because the TCPA provides for

post-judgment interest; (iii) the Defendants’ Offer of Judgment includes costs and attorney’s fees;

and (iv) Defendants are entitled to a statement in the Judgment that they do not admit liability.
       Case 1:20-cv-00136-JB-JHR Document 55 Filed 08/31/20 Page 2 of 15



                                  FACTUAL BACKGROUND

       Childress contends that Defendants DeSilva Automotive, Vajira Samaratne, Palmer

Administrative Services, Inc. (“Palmer Services”), and Paylink Payment Plans, LLC (“Paylink

Payment”), are engaged in an “autodialing conspiracy.” Complaint at 10, filed February 17, 2020

(Doc. 1). Childress alleges that DeSilva Automotive, under Samaratne’s direction, either is

operating its own call-center or has contracted with a marketing company, to initiate “hundreds of

thousands or millions of unlawful robocalls into the State of New Mexico” to market vehicle

service contracts (“VSCs”). Complaint ¶ 22, at 5. See id. ¶ 23, at 5-6. Childress alleges that

Palmer Services administers these contracts, see Complaint ¶ 23, at 24, and that Paylink Payment

“finances the purchase price of Palmer Service’s VSCs sold to customers by DeSilva’s

telemarketing,” Complaint ¶ 24, at 12. Childress alleges that DeSilva Automotive and Samaratne

direct these calls primarily to elderly New Mexico residents. See Complaint ¶ 31, at 13.

       Childress further alleges that Paylink Payment “knows that many of the VSCs it chooses

to finance are sold via unsolicited phone calls including robocalls, and that the sellers would not

be able to sell the VSCs or even profitably engage in robocalling without the substantial assistance

and support of Paylink’s services[.]” Complaint ¶ 32, at 13. Childress alleges that Paylink

Payment “chooses” not to supervise those who market its services and instead “remain[s] willfully

or consciously ignorant of whether or not the marketers” comply with state and federal law.

Complaint ¶ 33, at 13. Childress says, however, that “numerous” complaints have brought the

robocalling practices to Paylink Payment’s attention. Complaint ¶ 31, at 6-7.

       Childress says that she owns a cellular telephone (“cellphone”) with a New Mexico area

code. See Complaint ¶ 48, at 10. Childress’ cellphone number is on the National Do-Not Call




                                               -2-
       Case 1:20-cv-00136-JB-JHR Document 55 Filed 08/31/20 Page 3 of 15



Registry (“Registry”), and Childress “never consented” to robocalls from the Defendants.

Complaint ¶ 58, at 12. See id. ¶ 56, at 12. DeSilva Automotive, under Samaratne’s direction and

control, “ha[s] repeatedly called Plaintiff’s wireless phone with an automatic telephone dialing

system.” Complaint ¶ 49, at 10. Childress received all these calls over a twelve-month period.

See Complaint ¶ 65, at 12. Childress contends that DeSilva Automotive called her via autodialer,

because “whenever she answered one of these calls she was greeted by an artificial voice or pre-

recorded message that told her [that] her auto warranty was about to expire and she should press

‘1’ to speak to a live telemarketer about it.” Complaint ¶ 50, at 11. The use of artificial or pre-

recorded voices to greet consumers who answer telephone calls is “a tell-tale indicator of mass-

marketing by automation as opposed to human-made calls.” Complaint ¶ 51, at 11. When

Childress requested to speak with a live telemarketer, the live telemarketer never identified the

call’s sponsor within fifteen seconds of Childress answering “or at any other time.” Complaint

¶ 53, at 11.   “After months of repeated robocall harassment,” Childress spoke with a live

telemarketer and purchased a VSC “so she could actually identify Defendants.” Complaint ¶ 54,

at 11. Childress later received a “VSC booklet” that identified “DeSilva and its co-conspirators,”

Paylink Payment and Palmer Services. Complaint ¶ 55, at 11-12. Childress says that the

Defendants’ calls “aggravated and harassed [her], wasted her time, invaded her privacy, disrupted

her days, were an obnoxious nuisance, cost her money to identify Defendants, and cost her

electricity to re-charge her phone.” Complaint ¶ 60, at 12. Childress alleges that the Defendants

knowingly and willfully called her even though her cellphone number is on the Registry. See

Complaint ¶ 73, at 14.




                                               -3-
       Case 1:20-cv-00136-JB-JHR Document 55 Filed 08/31/20 Page 4 of 15



                               PROCEDURAL BACKGROUND

       Childress alleges five claims for relief. See Complaint ¶¶ 80-91, at 16-17. First, Childress

alleges that the Defendants violated the TCPA, 47 U.S.C. § 227(b). See Complaint ¶ 80, at 16.

Second, Childress alleges that the Defendants violated the TCPA, 47 U.S.C. § 227(c), because the

Defendants called her more than once in a twelve-month period. See Complaint ¶ 82, at 16. Third,

Childress asserts a common-law claim for trespass to chattels “and for their civil conspiracy to

direct an illegal telemarketing campaign into the State of New Mexico and to Plaintiff in

particular.” Complaint ¶ 84, at 16. Fourth, Childress alleges that the Defendants violated the New

Mexico Unfair Practices Act, N.M. Stat. Ann. §§ 57-12-1 to -26 (“NMUPA”). See Complaint

¶¶ 87-91, at 17. Specifically, Childress alleges that each of the Defendants’ calls to her violate

N.M. Stat. Ann. § 57-12-22(A), (B)(1), and (C)(1). See Complaint ¶¶ 88-89, at 17. Childress

contends that, for each of her claims, DeSilva Automotive is directly liable for its telephone calls

to Childress, and that Samaratne, Paylink Payment, and Palmer Services are vicariously liable,

because DeSilva Automotive acted as their agent. See Complaint ¶¶ 72-73, at 14.

       On July 10, 2020, the Defendants submitted a notice that they had made an offer of

judgment under rule 68. See Notice of Offer of Judgment at 1, filed July 10, 2020 (Doc. 45). In

their Offer of Judgment, the Defendants “offer to allow judgment to be taken against Defendants

in this matter in the sum of $25,000.00,” which “includes all sums for reasonable attorneys’ fees

incurred to date.” Offer of Judgment at 1. The Defendants further state that neither the Offer of

Judgment “nor any judgment that may result from this offer may be construed either as an

admission of liability of the part of Defendants or that Plaintiff has suffered any damage.” Offer

of Judgment at 1. Childress submitted a notice that she had accepted the Defendants’ Offer of




                                               -4-
       Case 1:20-cv-00136-JB-JHR Document 55 Filed 08/31/20 Page 5 of 15



Judgment on July 21, 2020. See Notice Accepting Offer of Judgment at 1, filed July 21, 2020

(Doc. 46)(“Acceptance”). In the Acceptance, Childress asserts that rule 68 provides that the

“‘clerk must then enter judgment,’” and requested that the “Clerk of Court enter a Judgment against

the Defendants for $25,000.00 plus post-judgment interest at the statutory rate.” Acceptance at 1

(quoting Fed. R. Civ. P. 68(a)). Childress has since attempted to have the Clerk of Court enter

Judgment in her favor, but the Clerk of Court has sought the Court’s guidance in disposing of

Childress’ request. See Motion at 1.

        1.     The Motion.

        On July 29, 2020, Childress asked that the Court enter Judgment in her favor. See Motion

at 1. Childress asserts that she “has made a good-faith request for concurrence of defense counsel

as to the relief requested,” but that the Defendants “will not approve a form of Judgment to be

submitted to the Court for entry, despite having served a Rule 68 Offer of Judgment.” Motion

at 1. In her proposed form of Judgment, Childress avers that “Judgment should be entered in

accordance with [rule] 68,” and that “[t]here is no just reason for delay.” Proposed Final Judgment

at 1, filed July 29, 2020 (Doc. 47-1)(“Childress’ Proposed Judgment”). She further proposes that

the Court enter Judgment in her favor “in the amount of $25,000.00, which shall earn and bear

8.75% simple per annum interest until paid.” Childress Proposed Judgment at 1 (emphasis in

original).

        2.     The Response.

        The Defendants responded on August 12, 2020. See Defendants’ Response to Plaintiff’s

Motion for Entry of Judgment at 1, filed August 12, 2020 (Doc. 49)(“Response”). They assert that

the proposed Judgment which Childress submitted to them “included objectional language,” such




                                               -5-
         Case 1:20-cv-00136-JB-JHR Document 55 Filed 08/31/20 Page 6 of 15



as that there is no just reason for delay. Response at 2. They further assert that Childress’ Proposed

Judgment does not mirror their rule 68 Offer of Judgment, because: (i) “it includes a reference to

post-judgment interest not included in the offer”; (ii) “it fails to specify that the $25,000.00 is

inclusive of attorney fees and costs”; (iii) “it fails to include that the judgment is not an admission

of liability on the part of Defendants or that Plaintiff has suffered any damage”; and (iv) “it states

that ‘[t]here is no just reasons for delay.’” Response at 2 (quoting Childress’ Proposed Judgment

at 1).

         The Defendants say that they told Childress that “they were not aware of any requirement

for the parties to file a motion with the Court to enter judgment, and that it is up to the Court to

enter judgment in the matter now that Plaintiff has accepted their offer.” Response at 3. They

assert that they “disagreed with Plaintiff filing the frivolous motion and the proposed judgment

because Plaintiff is essentially blaming the Court for the delay of entry of judgment.” Response

at 3. They aver that they “would have had no issue if the clerk wanted the parties to agree to and

submit a judgment before entering a judgment,” but they assert that they now contest Childress’

Proposed Judgment, because “she was resorting to unnecessary motion practice that ignored rule

68’s requirements.” Response at 3.

         The Defendants assert that parties need not submit any form or proposed judgment after a

plaintiff accepts a rule 68 offer, “because the clerk can only enter judgment according to the terms

outlined in the offer of judgment served by Defendants.” Response at 3. They assert that rule 68

leaves the Court with no discretion to rescind or modify the Defendants Offer, and that a

judgment’s entry is a ministerial act. See Response at 3-4 (citing Webb v. James, 147 F.3d 617,

621 (7th Cir. 1998)). They thus argue that Childress’ Motion is improper, because any rule 68




                                                 -6-
       Case 1:20-cv-00136-JB-JHR Document 55 Filed 08/31/20 Page 7 of 15



Judgment must mirror exactly the Offer’s terms. See Response at 4. They stress that “they do not

oppose the clerk entering judgment as outlined in the offer of judgment,” and so include “a

proposed judgment that mirrors the offer of judgment for the clerk to enter.” Response at 4.

       3.      The Reply.

       Childress replies and asserts that she “made an inquiry of this Court’s clerks” whether the

Clerk would enter Judgment, but that the Clerk “wanted guidance from the Court whether it should

enter a judgment.” Reply to the Response to Motion for Entry of Judgment at 1, filed August 14,

2020 (Doc. 50)(“Reply”). She says that she sought the Defendants’ cooperation in drafting a

proposed Judgment, but that the Defendants “refused to cooperate.” Reply at 1. She says that the

Defendants “could have advised [her] that they believed the proposed Judgment should not provide

for statutory post-judgment interest,” but she contends that the Defendants instead “just flatly

refused to cooperate.” Reply at 1. Childress then contends that post-judgment interest is

mandatory under 28 U.S.C. § 1961(a), which provides that “[i]nterest shall be allowed on any

money judgment in a civil case recovered in a district court.’” Reply at 2 (quoting 28 U.S.C.

§ 1961(a)).

                                            ANALYSIS

       The Court concludes that Childress is entitled to a Judgment of $25,000.00, an amount

which includes attorney’s fees and costs incurred when the Defendants made the Offer of

Judgment. The Court the also concludes that Childress is entitled to post-judgment interest,

because the TCPA so provides. Last, the Court concludes that, because the Defendants’ Offer of

Judgment includes a disclaimer of liability, the Defendants are entitled to a statement to that effect

in the Judgment.




                                                -7-
       Case 1:20-cv-00136-JB-JHR Document 55 Filed 08/31/20 Page 8 of 15



I.     THE DEFENDANTS’ OFFER OF JUDGMENT INCLUDES ATTORNEY’S FEES
       AND COSTS ACCRUED BY JULY 10, 2020.

       “The purpose of Rule 68 is to encourage settlement of litigation.” Johnston v. Penrod

Drilling Co., 803 F.2d 867, 869 (5th Cir. 1986). A rule 68 judgment’s contents are a function of

the rule 68 offer’s terms and the underlying case’s cause of action. Rule 68 provides:

              (a)     Making an Offer; Judgment on an Accepted Offer. At least 14
       days before the date set for trial, a party defending against a claim may serve on an
       opposing party an offer to allow judgment on specified terms, with the costs then
       accrued. If, within 14 days after being served, the opposing party serves written
       notice accepting the offer, either party may then file the offer and notice of
       acceptance, plus proof of service. The clerk must then enter judgment.

               (b)   Unaccepted Offer. An unaccepted offer is considered withdrawn,
       but it does not preclude a later offer. Evidence of an unaccepted offer is not
       admissible except in a proceeding to determine costs.

               (c)    Offer After Liability is Determined. When one party’s liability to
       another has been determined but the extent of liability remains to be determined by
       further proceedings, the party held liable may make an offer of judgment. It must
       be served within a reasonable time -- but at least 14 days -- before the date set for
       a hearing to determine the extent of liability.

               (d)     Paying Costs After an Unaccepted Offer. If the judgment that the
       offeree finally obtains is not more favorable than the unaccepted offer, the offeree
       must pay the costs incurred after the offer was made.

Fed. R. Civ. P. 68 (bold in original). The Supreme Court of the United States of America has

explained that the phrase “with the costs accrued” means: (i) attorney’s fees are included in costs

if an underlying statute defines costs to include attorney’s fees; and (ii) defendants can make lump

sum offers that do not distinguish between a plaintiff’s claims and the plaintiff’s costs. Marek v.

Chesny, 473 U.S. 1, 6, 10 (1985). The Supreme Court has stated:

               The critical feature of [rule 68’s “costs accrued” language] is that the offer
       be one that allows judgment to be taken against the defendant for both the damages
       caused by the challenged conduct and the costs then accrued. In other words, the
       drafters’ concern was not so much with the particular components of offers, but




                                               -8-
       Case 1:20-cv-00136-JB-JHR Document 55 Filed 08/31/20 Page 9 of 15



       with the judgments to be allowed against defendants. If an offer recites that costs
       are included or specifies an amount for costs, and the plaintiff accepts the offer, the
       judgment will necessarily include costs; if the offer does not state that costs are
       included and an amount for costs is not specified, the court will be obliged by the
       terms of the Rule to include in its judgment an additional amount which in its
       discretion, it determines to be sufficient to cover the costs[.]

Marek v. Chesny, 473 U.S. at 6 (emphasis in original). Accordingly, “‘as long as the offer does

not implicitly or explicitly provide that the judgment does not include costs’ an offer is valid and

presumes the defendant will pay costs.” Le v. Univ. of Penn., 321 F.3d 403, 409 (3d Cir.

2003)(quoting Marek v. Chesny, 473 U.S. at 6). Finally, extrinsic evidence is irrelevant in

construing a rule 68 offer; all that matters are the offer’s terms. See Lima v. Newark Police Dep’t,

658 F.3d 324, 331 (3d Cir. 2011).

       In Lima v. Newark Police Department, against the plaintiffs’ claims under 42 U.S.C.

§§ 1983 and 1988, the defendants made an offer under rule 68 which stated:

               Pursuant to Rule 68 of the Federal Rules of Civil Procedure, Defendants
       City of Newark (and improperly pled “Newark Police Department”), and Garry
       McCarthy, hereby offers [sic] to allow Judgment to be entered against these
       defendants in this action in the amount of $55,000.00, including all of Plaintiff’s
       claims for relief against all defendants, including those not represented by this
       counsel. This offer of judgment is made for the purposes specified in Federal Rule
       of Civil Procedure 68, and is not to be construed as either an admission that any of
       the defendants are liable in this action, or that the Plaintiff has suffered any damage.
       This Offer of Judgment shall not be filed with the Court unless (a) accepted or (b)
       in a proceeding to determine costs (which includes counsel fees that could be
       awarded pursuant to statute).

Lima v. Newark Police Dep’t., 658 F.3d at 327. The defendants then wrote a Magistrate Judge

that their offer “was not designed to expose the citizens of the City of Newark to any further

expense other than the $55,000 offered. If the Plaintiff intends to seek costs and attorney’s fees,

the Defendants seek immediate relief and clarification from your honor.” 658 F.3d at 328. The

United States Court of Appeals for the Third Circuit concluded that the offer’s “catchall phrase




                                                -9-
      Case 1:20-cv-00136-JB-JHR Document 55 Filed 08/31/20 Page 10 of 15



‘all of Plaintiff’s claims for relief’ explicitly covers attorney’s fees and costs,” and so the

defendants were responsible for the plaintiff’s costs and fees, because § 1988 is a fee-shifting

statute. 658 F.3d at 332 (quoting the defendants’ rule 68 offer)(emphasis in original). The Third

Circuit further concluded that the offer’s phrasing disclaiming the defendants’ liability “was an

explicit statement that the Offer included fees and costs.” 658 F.3d at 332. The Third Circuit

noted that, because a case’s prevailing party is the one “‘who has been awarded some relief by the

court,’” and because the defendants’ rule 68 offer did not expressly include fees and costs, the

plaintiffs were entitled to fees and costs beyond the rule 68 offer under § 1988’s fee-shifting

provisions. 658 F.3d at 332 (quoting Buckhannon Bd. & Care Home, Inc. v. W. Va. DHHR, 532

U.S. 598. 603 (2001)). Accord Bosley v. Mineral Cty. Comm’n, 650 F.3d 408, 414 (4th Cir. 2011).

       Here, the Offer of Judgment provides expressly that the $25,000.00 settlement includes

costs, but only costs incurred as of July 10, 2020. The Offer of Judgment provides that the “sum

set out in this offer includes all costs incurred to date, and includes all sums for reasonable

attorneys’ fees incurred to date.” Offer of Judgment at 1. The Court thus concludes that the

Defendants are not responsible for paying Childress’ costs and attorney’s fees incurred before July

10, 2020.1




       1
         While the TCPA and Childress’ common-law claims do not entitle her to attorney’s fees
or costs, see 47 U.S.C. § 227; Pascal v. Concentra, Inc., No. CIV 19-2559-JCS, 2019 U.S. Dist.
LEXIS 141400 (N.D. Cal. Aug. 20, 2019)(Spero, J.)(“It is undisputed that attorneys’ fees are
unavailable under the TCPA[.]”); Carrillo v. Compusys, Inc., 2002-NMCA-099, ¶ 10, 54 P.3d 551,
554 (noting that New Mexico has traditionally followed “the American Rule by which each litigant
is ordinarily responsible for its own attorney’s fees” (citing Am. Civil Liberties Union of N.M. v.
City of Albuquerque, 1999-NMSC-044, ¶ 26, 992 P.2d 866, 875)), the Court notes that the New
NMUPA includes a fee-shifting provision, see N.M. Stat. Ann. § 57-12-10(c).



                                              - 10 -
      Case 1:20-cv-00136-JB-JHR Document 55 Filed 08/31/20 Page 11 of 15



II.    THE COURT INCLUDES CHILDRESS’ REQUESTED LANGUAGE
       REGARDING POST-JUDGMENT INTEREST, BUT THE COURT DOES NOT
       USE CHILDRESS’ PROPOSED INTEREST RATE.

       Childress avers that the Judgment should specify her entitlement to post-judgment interest,

see Motion at 1, whereas the Defendants contend that Childress’s assertion “does not mirror

Defendants’ offer of judgment.”      Response at 2, see Motion at 1.        Post-judgment interest

compensates a victorious plaintiff for an opposing party’s delay in satisfying a judgment. See,

e.g., Capielloi v. ICD Publ’ns, Inc., 720 F.3d 109, 114 (2d Cir. 2013). Because inflation tends to

cause money to lose value over time, “a dollar today is worth more than a dollar in the future,” and

so post-judgment interest negates a party’s natural incentive to withhold payment. Associated

Gen. Contractors of Ohio, Inc. v. Drabik, 250 F.3d 482, 485 (6th Cir. 2001). To be an effective

incentive, therefore, a post-judgment interest rate must exceed the rate of inflation. Section 1961

of Title 28 of the United States Code provides that interest “shall be allowed on any money

judgment in a civil case recovered in a district court.” 28 U.S.C. § 1961(a). “Such interest shall

be calculated from the date of the entry of the judgment, at a rate equal to the weekly average 1-

year constant maturity Treasury yield, as published by the Board of Governors of the Federal

Reserve System, for the calendar week preceding.” 28 U.S.C. § 1961(a).

       There does not appear to be a United States Court of Appeals for the Tenth Circuit case on

point addressing the relationship between § 1961(a) and judgments entered pursuant to rule 68.

Some district courts have drawn a distinction between court-approved settlements and money

judgments under § 1961. See Padberg v. McKechnie, No. CIV 00-3355-RJD, 2007 WL 951929,

at *1 (E.D.N.Y. Mar. 27, 2007)(Gold, M.J.); Reynolds v. Ala. Dep't of Transp., No. CIV 285-665-

MHT, 2006 WL 3063463, at **1-3 (M.D. Ala. Oct. 27, 2006)(Thompson, J.). These courts




                                               - 11 -
      Case 1:20-cv-00136-JB-JHR Document 55 Filed 08/31/20 Page 12 of 15



conclude that court-approved settlements are not money judgments “recovered” in a district court,

because they do not derive from a court- or jury-adjudicated claim. E.g., Reynolds v. Ala. Dep’t

of Transp., 2006 WL 3063463, at *1. The Court is in accord with the majority of courts, however,

that have concluded that § 1961 does not distinguish between stipulated judgments and other

judgments. See, e.g., Linneman v. Vita-Mix Corp., __ F.3d __, 2020 WL 4668561, at *12 (6th

Cir. 2020); Waggoner v. R. McGray, Inc., 743 F.2d 643, 644 (9th Cir. 1984)(per curiam). Rule

68’s language and purpose compel this conclusion. According to the Supreme Court, a “prevailing

party is one who has been awarded some relief by the court.” Buckhannon Bd. & Care Home, Inc.

v. W. Va. DHHR, 532 U.S. at 603 (internal quotation marks omitted). Similarly, a party “recovers”

a money judgment when a court enters one in his or her favor. “Recover,” Black’s Law Dictionary

at 1440 (4th ed. 1951). Similarly, the Federal Rules of Civil Procedure do not distinguish between

stipulated judgments and judgments based on adjudicated merits. See, e.g., Fed. R. Civ. P.

23(e)(1)(B)(ii) (providing that a court may certify a proposed class “for purposes of judgment on

the proposal”); Fed. R. Civ. P. 55.

       Further, as a policy matter, holding § 1961 inapplicable to rule 68 judgments incentivizes

a defendant to withhold payment as the agreed-upon payment depreciates in value; this concern

applies equally to all money judgments, whether adjudicated or stipulated. See Cappiello v. ICD

Publ’ns, Inc., 720 F.3d at 113. Finally, as the United States Court of Appeals for the Sixth Circuit

has noted, that rule 68 settlements are contractual should not affect § 1961’s applicability, because

§ 1961’s text does not so differentiate, and because most Courts of Appeals, including the Tenth

Circuit, have held that parties generally may incorporate § 1961 into settlements contracts provided




                                               - 12 -
       Case 1:20-cv-00136-JB-JHR Document 55 Filed 08/31/20 Page 13 of 15



that their agreement is express. See Linneman v. Vita-Mix Corp., 2020 WL 4668561, at *12

(citing, e.g., In re Riebesell, 586 F.3d 782, 794 (10th Cir. 2009)).

       Section 1961, accordingly, applies to rule 68 settlement agreements and, consistent with

rule 68, a settling party may only escape responsibility for post-judgment interest by express

disclaimer. Because the Offer of Judgment does not expressly disclaim the Defendants’ presumed

obligation to pay post-judgment interest, the Court agrees with Childress’ position. Under 28

U.S.C. § 1961, the applicable post-judgment interest rate for a civil judgment entered the week of

August 31, 2020, is .13%. See 28 U.S.C. § 1961(a); “Selected Interest Rates (Daily) - H/15,” Bd.

of     Governors        of      the     Fed.      Reserve       Sys.      (Aug.       28,      2020),

https://www.federalreserve.gov/releases/h15/ (last accessed Aug. 28, 2020).

III.   THE DEFENDANTS ARE ENTITLED TO A LIABILITY DISCLAIMER IN THE
       JUDGMENT.

       A valid rule 68 offer allows judgment against the defendant, but such an offer does not

require an admission of liability. See Simmons v. United Mortg. & Loan Inv., LLC, 634 F.3d 754,

764 n.6 (4th Cir. 2011)(noting that rule 68 offers do not “require[] an admission of liability by the

defendant”). Nonetheless, once the plaintiff accepts the offer, he or she becomes the prevailing

party for costs and fee purposes. See, e.g., Kahlil v. Original Old Homestead Rest., Inc., 657 F.

Supp. 2d 470, 474 (S.D.N.Y. 2009)(Holwell, J.)(holding that a rule 68 offer’s disclaimer of

liability does not negate the plaintiff’s status as the prevailing party for purposes of awarding fees

and costs (citing Maher v. Gagne, 448 U.S. 122 (1980)). Accordingly, an offer’s disclaimer of

fault or liability does not render the offer invalid under rule 68. See, e.g., Jolly v. Coughlin, No.

CIV 92-9026-JGK, 1999 WL 20895, at *5 (S.D.N.Y. Jan. 19, 1999)(Koeltl, J.). Conversely, a rule

68 offer need not admit liability. See Staples v. Wickesberg, 122 F.R.D. 541, 544 (E.D. Wis.




                                                - 13 -
      Case 1:20-cv-00136-JB-JHR Document 55 Filed 08/31/20 Page 14 of 15



1988)(Evans, J.); Jolly v. Coughlin, 1999 WL 20895, at *8 (“Rule 68 does not require that offers

of judgment include[] admissions of liability.”).

       Here, the Offer of Judgment expressly disclaims any admission of liability or fault on the

Defendants’ part. See Offer at 1. The Offer of Judgment provides that “neither it nor any judgment

that may result from this offer may be construed either as an admission of liability on the part of

Defendants or that Plaintiff has suffered any damage.” Offer of Judgment at 1. Childress accepted

that offer without reservation. See Acceptance at 1. Because a court’s entry of judgment must

mirror a rule 68 agreement’s terms, see, Marek v. Chesny, 473 U.S. at 10, the Court concludes that

the Defendants are entitled to their requested language in the Judgment. The Court thus will

include language that the Judgment does not constitute an admission of liability on the Defendants’

part or that Childress has suffered any damage.

       IT IS ORDERED that: (i) the Motion for Entry of Judgment, filed July 29, 2020 (Doc. 47),

is granted in part and denied in part; (ii) the Defendants’ Offer of Judgment of $25,000.00 includes

attorney’s fees and costs incurred before July 10, 2020; (iii) Childress is entitled to post-judgment

interest pursuant to 28 U.S.C. § 1961; (iv) the Defendants are entitled to a disclaimer of liability

and damages in the Final Judgment; and (v) the Court will enter a separate Final Judgment

consistent with this Memorandum Opinion and Order disposing of this case.



                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE




                                               - 14 -
      Case 1:20-cv-00136-JB-JHR Document 55 Filed 08/31/20 Page 15 of 15



Counsel:

Sid Childress
Sid Childress, Lawyer
Santa Fe, New Mexico

          Attorney for the Plaintiff

Greg Biehler
Lewis Brisbois Bisgaard & Smith, LLP
Albuquerque, New Mexico

--and--

Allison M. Scott
Ashley R. Fickel
Dykema Gossett LLP
Los Angeles, California

          Attorneys for the Defendants




                                         - 15 -
